UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: November 9, 2011 (Date of earliest event reported): November 9, 2011 FULTON FINANCIAL CORPORATION (Exact name of Registrant as specified in its Charter) Pennsylvania 0-10587 23-2195389 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) P.O. Box 4887, One Penn Square Lancaster, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 717-291-2411 Former name or former address, if changed since last Report:N/A Check theappropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Item 7.01 - Regulation FD Disclosure. On November 9, 2011, Fulton Financial Corporation ("Fulton") posted a new corporate presentation (the “Corporate Presentation”) on its Investor Information website at www.fult.com. The Corporate Presentation, attached as Exhibit 99.1 and incorporated by reference, updates previously filed presentations and provides an overview of Fulton's strategy and performance. The Corporate Presentation attached as Exhibit 99.1 is being furnished to the SEC and shall not be deemed to be "filed" for any purpose. Item 9.01 - Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Fulton Corporate Presentation 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 9, 2011 Fulton Financial Corporation By: /s/ Charles J. Nugent Charles J. Nugent Senior Executive Vice President and Chief Financial Officer 3
